DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments, Remarks
Applicant's arguments filed December 16, 2021 have been fully considered but they are moot in view of new grounds of rejection.

Claim Objections
Claims 1 and 24 are objected to because of the following informalities:
In re Claim 1, insufficient antecedent basis has been provided for the limitation “the conditioned area of the seat.”  For purposes of examination, the limitation has been understood as if to read “a conditioned area of the seat."
In re Claim 24, insufficient antecedent basis has been provided for the limitation “the one or more vent ducts”.  For purposes of examination, the limitation has been understood as if to read “
Appropriate correction is requested.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 21, 22, 27, 25, 26, 24 and 281 are rejected under 35 U.S.C. §103 as being unpatentable over Bargheer et al (US 2007/0029862), in view of Inoue et al (US 5,450,894).
In re Claim 1, Bargheer et al discloses a seat conditioning assembly comprising: 
a conditioning module adapted to connect to a seat (10) of a vehicle (Title), the conditioning module including: 
an air mover (40) for motivating a fluid, having a pull line (24) and a push line (50), 
a distribution system (24/50) positioned between the air mover (technically applicant is claiming between the valve and the seat) and the seat, wherein the pull line (24) extends between and fluidly connects an intake side (48) of the air mover and the distribution system, and the push line (50) extends between and fluidly connects an output side (54) of the air mover and the distribution system; 
a valve system (62/56) controlling movement of the fluid through the conditioning module; the valve system includes at least one set of moveable valves in the push line, the pull line, or both; wherein: 
in the pull line, the at least one set of moveable valves (62) [0023] is moveable between an intake port (fig 2: (38)) that pulls from an interior of the vehicle, the distribution system, or both, and directs the fluid to the air mover (40); 
in the push line, the at least one set of moveable valves (56) is moveable between the distribution system (50), an exhaust (at (58)) that expels the fluid to the interior of the vehicle, or both [0022], and directs the fluid away from the air mover; or 
in both the pull line (24) and the push line (50), the at least one set of moveable valves directs the fluid to and from the air mover through the distribution system; 
at least one actuation device (“when the ventilation of the seat is activated”) [0020] for moving the valve system to control the passage of the fluid through the at least one set of moveable valves of the valve system; and 
a control device (apparent) for activating the at least one actuation device to control a position of the at least one set of moveable valves in the valve system, to control operation of the air mover, or both; 
wherein the air mover (40) receives the fluid through the pull line (24) from the intake port (38), the distribution system (24), or both; and 
wherein the air mover (40) pushes the fluid to a conditioned area (area (16) of backrest (12)) [0017] of the seat and pulls the fluid from the conditioned area (area (18) of backrest (12)) [0019] of the seat through a vehicle cabin, and through the valve system.  
While it is apparent that Bargheer et al comprises a control device for activating the at least one actuation device to control a position of the at least one set of moveable valves in the valve system, to control operation of the air mover, or both, a control device for a seat conditioning module is known in the mechanical arts.  Provided as evidence is Inoue et al. 
Inoue et al teaches a seat conditioning module (fig 40), comprising:
a seat (50/52), an air mover (74), a plurality of sensors (166, 172);
at least one actuation device (motor (162)) for moving a valve system (82) to control the passage of the fluid through the at least one set of moveable valves of the valve system; and 
a control device (circuit (164)) for activating the at least one actuation device (162) to control a position of the at least one set of moveable valves in the valve system, to control operation of the air mover, or both (col 18, lns 34 – 37).

    PNG
    media_image1.png
    326
    608
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art to modify the system of Bargheer et al, as taught by Inoue et al, such that the system comprises a control device for activating the at least one actuation device to control a position of the at least one set of moveable valves in the valve system, to control operation of the air mover, or both for the benefit of improved Driver safety due to hands-free system operation.
In re Claim 2, Bargheer et al discloses further including a conditioning device (heating element (52)) in fluid communication with the air mover and the conditioned area [0021].  
Claim 3 has been cancelled by Applicant
In re Claim 4, Bargheer et al discloses wherein the seat conditioning assembly includes a separate heater device (52), but is silent as to whether it is disposed within 25 mm of a seat surface.  
However, it would have been an obvious matter of design choice to modify the location of the heater of Bargheer et al to provide wherein it is disposed within 25 mm of a seat surface, since Applicant had not disclosed that the limitation solves any stated problem in a new or unexpected way, or is for any particular purpose that is unobvious to one of ordinary skill [0046], and it appears that the claimed feature does not distinguish the invention over similar features in the prior art, since the heater of Bargheer et al will perform the invention as claimed.
Claims 5, 6 and 8 – 12
In re Claim 21, the proposed system has been discussed (In re Claim 1, above), wherein Bargheer et al discloses wherein one or more vent ducts (50) is connected to the valve system in fluid communication with the conditioned area (backrest (12)) of the seat.  
In re Claim 22, the proposed system has been discussed (In re Claim 21, above), wherein Bargheer et al discloses, in the push line (50) and the pull line (24), the at least one set of moveable valves (62/56) is moveable between the distribution system, the one or more vent ducts (50), or both, directing the fluid to and from the air mover through the distribution system, the one or more vent ducts, or both.  
Claim 23 has been cancelled by Applicant 
In re Claim 27, the proposed system has been discussed (In re Claim 22, above), wherein Bargheer et al discloses the valve system (fig 4: (52/56)) is rotatable (at hinged elements) with two ((24), (66)) or more through holes that control most of the fluid flow to and from the air mover [0024].  
In re Claim 25, the proposed system has been discussed (In re Claim 21, above), wherein Bargheer et al discloses, in the push line (50), the at least one set of moveable valves (52/56) is moveable between the distribution system, the one or more vent ducts (fig 3: (50), the exhaust, or a combination thereof
In re Claim 26, the proposed system has been discussed (In re Claim 21, above), wherein Bargheer et al discloses, in the pull line (24), the at least one set of moveable valves (52/56) is movable between the intake port (fig 2: (38)), the distribution system, the one or more vent ducts, or a combination thereof, directing the fluid from the air mover.  
In re Claim 24, the proposed system has been discussed (In re Claim 1, above) wherein Bargheer et al discloses all of the fluid supplied to the air mover (40) is provided through the distribution system, one or more vent ducts (50), or both.  
In re Claim 28, the proposed system has been discussed (In re Claim 21, above), wherein the seat conditioning module comprises a (fan) housing having a hollow chamber, the air mover splitting the chamber into the pull line and the push line. 
While neither Bargheer et al nor Inoue explicitly state that a (fan) housing as a hollow chamber, it is apparent that the air mover splits a chamber (volute) into the pull line (side) and the push line (side) while the air mover is moving. A first half of an air mover volute is an inlet/suction/pull side, and a second half of an air mover hollow chamber (volute) is an outlet/discharge/push side.

Claim 7 is rejected under 35 U.S.C. §103 as being unpatentable over Bargheer et al (US 2007/0029862), in view of Inoue et al (US 5,450,894), and further in view of Aoki (US 6,719,534).
In re Claim 7, the proposed system has been discussed (In re Claim 1, above) but Bargheer et al lacks wherein the seat conditioning module includes at least one thermal collection device for storing thermal energy.  
Aoki teaches a seat conditioning module, (fig 2: (1)), wherein a vehicle seat blower (2) comprises a motor attachment bracket (fig 1B: (10)) that includes at least one thermal collection device for storing thermal energy that is generated by a motor drive circuit components (col 5, lns 37 – 48)).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the proposed system as taught by Aoki, such that the seat conditioning module includes at least one thermal collection device for storing thermal energy, for the benefit of “improving cooling efficiency” (col 10, lns 21 – 33) and improved user satisfaction during a cooling operational mode.

Allowable Subject Matter
Claims 13 – 20 and 29 are in condition for allowance
The following is a statement of reasons for the indication of allowable subject matter:
The prior art lacks a valve system extending between and connecting an air distribution system and an air mover, the valve system including: at least one set of moveable valves that are movable between an intake and an outlet
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.
Aoki et al (2007/0101729) discloses a seat conditioning assembly (fig 2), comprising a conditioning module including one or more air movers (25, 34), wherein a first air mover (25) “pulls” air from a first conditioned area (1a/2a) of the seat, and a second air mover (34) “pushes” air towards a second conditioned area (1/2) of the seat.

    PNG
    media_image2.png
    510
    403
    media_image2.png
    Greyscale

Zhang (US 9,815,347) discloses a seat (11) conditioning assembly (figs 2A – 3B: (20/21/232)), comprising an air conditioner (20) having at least one air feeder (22), and a switching device (23) that makes it possible to change air flow direction in an air conduction device (21), without altering the discharge direction of the air feeder (22) and/or the rotational direction of the fluid flow device; the switching device (23) has an electronic control device (231) to switch the flow-through direction from at least a first into at least a second operating status (col 1, lns 46 - 58).
Yoshinori et al (US 6,105,667) discloses a seat conditioning assembly (fig 4: (1A)), comprising a valve operation (11) that prevents seat over-cooling wherein cabin air (via (5a)) is supplied to a seat (2) via a fan (13)) (col 8, lns 48 - 64).

    PNG
    media_image3.png
    481
    1165
    media_image3.png
    Greyscale


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The claims have been examined in order of dependency, not numerical order.